Citation Nr: 1533802	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-01 577	)	DATE
	)
	)


THE ISSUE

Whether the August 27, 2012 decision of the Board of Veterans' Appeals (Board), which denied reopening of a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection, to include cerebrovascular accident, headaches, memory loss, visual disturbances, loss of balance, bladder problems, kidney problems, diarrhea, thyroid problems, and Parkinson's disease, should be revised or reversed on the grounds of clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran is the Moving Party in this action.  He had active service from February 1969 to February 1971.  

This matter is currently before the Board on the Moving Party's August 2013 motion for revision or reversal on the grounds of CUE in the August 27, 2012 Board decision, which denied reopening of a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of an intravenous injection, to include cerebrovascular accident, headaches, memory loss, visual disturbances, loss of balance, bladder problems, kidney problems, diarrhea, thyroid problems, and Parkinson's disease (the 38 U.S.C.A. § 1151 claim).  


FINDINGS OF FACT

1.  On August 27, 2012, the Board issued a decision that denied reopening of the 
38 U.S.C.A. § 1151 claim.  

2.  On August 29, 2013, the Board received the Moving Party's motion for revision or reversal of the August 27, 2012 Board decision on the grounds of CUE.  

3.  In an April 2015 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the August 27, 2012 Board decision that denied reopening of the 38 U.S.C.A. § 1151 claim.  


CONCLUSION OF LAW

The August 27, 2012 Board decision is not subject to a claim for revision or reversal on the grounds of CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400(b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the Department of Veterans Affairs' (VA's) duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Court has directed that the VCAA does not apply to motions for revision or reversal on the grounds of CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. 
§ 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  As such, the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision.  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay at 165.  In February 2014, the Moving Party was informed in writing of the law and regulations governing the standard of CUE.  

Clear and Unmistakable Error - Law, Regulations, and Analysis

The Moving Party has alleged CUE in the August 27, 2012 Board decision that denied reopening of the 38 U.S.C.A. § 1151 claim.  In an April 2015 memorandum decision, the Court affirmed the August 27, 2012 Board decision.  

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111;  
38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400(b).  "This rule prevents the Board from reviewing a previous Board decision on an issue for CUE when the previous issue has been appealed to, or decided by, a court of competent jurisdiction, such as the Court of Appeals for Veterans Claims, and that reviewing court has decided the issue the claimant seeks to review for CUE."  Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000).  In essence, the Court's opinion on an issue replaces the Board decision on that issue, and thus, there is no Board decision available for revision.  Winsett v. Principi, 341 F.3d 1329, 1331-1332 (Fed. Cir. 2003); see also Cacciola v. Gibson, 27 Vet. App. 45, 59 (2014).  

In the present case, the Court affirmed the Board's August 27, 2012 decision that denied reopening of the 38 U.S.C.A. § 1151 claim.  As such, no claim of CUE in the August 27, 2012 Board decision may be considered, and the Moving Party's motion must be dismissed as a matter of law.  


ORDER

The motion for revision or reversal of the August 27, 2012 Board decision, which denied reopening of the 38 U.S.C.A. § 1151 claim, on the grounds of CUE is dismissed.  



                       ____________________________________________
	K. J. Alibrando 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



